UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MUIEEN ADEEN JAMAL ADEEN ABD
 AL FUSAL ABD AL SATTAR,
         Petitioner,
                 v.                                            Civil Action No. 08-1236 (JDB)
 BARACK H. OBAMA, et al.,
         Respondents.


                                              ORDER

       Upon consideration of the motion for direct contact with petitioner, and the entire record

herein, it is hereby ORDERED that the motion is GRANTED in part. It is further

       ORDERED that respondents shall take whatever steps are necessary to ensure that

counsel for petitioner is permitted a face-to-face visit with petitioner during counsel's visit to the

Guantanamo Bay Naval Base the week of September 21, 2009. Any other meetings with

petitioner shall be governed by the normal procedures in place at the Guantanamo Bay Naval

Base. It is further

       ORDERED that the meeting ordered above shall take place at a designated "meeting

place," as that term is used in paragraph 6 of the declaration of Commander Don A. Martin

(attached as Ex. 1 to Resps.' Opp. to Pet'r's Mot. for Direct Contact). It is further

       ORDERED that if respondents conclude that petitioner is likely to reject requests for a

face-to-face meeting with counsel, they may transfer him to the designated meeting place

without informing him of the purpose of the transfer. Moreover, if respondents believe that

petitioner may become violent during his face-to-face meeting with counsel, they shall take

whatever steps are necessary to ensure that petitioner's counsel's safety is not endangered during
the meeting with petitioner. It is further

        ORDERED that petitioner's counsel shall file a status report -- in writing and by not later

than October 15, 2009 -- advising whether petitioner has agreed to representation and to pursue

the present habeas petition.

        SO ORDERED.


                                                                    /s/
                                                            JOHN D. BATES
                                                         United States District Judge

Date:     September 2, 2009




                                                -2-